                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT

                                   9                                NORTHERN DISTRICT OF CALIFORNIA

                                  10                                        San Francisco Division

                                  11    JASPER SCHMIDT,                                   Case No. 18-cv-06953-LB
                                  12                  Plaintiff,
Northern District of California
 United States District Court




                                                                                          REFERRAL FOR PURPOSE OF
                                  13            v.                                        DETERMINING RELATIONSHIP
                                  14    FACEBOOK, INC.,                                   Re: ECF No. 1
                                  15                  Defendant.

                                  16

                                  17      Pursuant to Civil Local Rule 3-12(c), the above-entitled case is hereby referred to the

                                  18   Honorable William H. Alsup for consideration of whether the case is related to Echavarria v.

                                  19   Facebook, Inc., No. 18-cv-05982-WHA.

                                  20

                                  21      IT IS SO ORDERED.

                                  22      Dated: November 20, 2018

                                  23                                                  ______________________________________
                                                                                      LAUREL BEELER
                                  24                                                  United States Magistrate Judge
                                  25

                                  26
                                  27

                                  28

                                       ORDER – No. 18-cv-06953-LB
